Citation Nr: 0636610
Decision Date: 11/27/06	Archive Date: 01/18/07

DOCKET NO. 05-05247                         DATE NOV 272006


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

Veteran represented by:

American Legion

REPRESENTATION

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

FINDINGS OF FACT

1. In an unappealed September 1994 rating decision, the RO denied the veteran's claim to reopen his service connection claim for a left knee disorder.

2. In May 2004, the veteran again claimed service connection for his left knee disorder.

3. The evidence received since the September 1994 rating decision denying the veteran's service connection claim for a left knee disorder consists of V A examination reports, VA treatment records, private treatment records, a September 2003 letter from the veteran's private physician, and a September 2005 nexus opinion from the veteran's private physician.

4. The veteran has submitted new and material evidence.

5. The veteran's residuals of a left knee injury are related to service.

CONCLUSIONS OF LAW

1. A September 1994 rating decision which denied the veteran's claim to reopen his service connection claim for a left knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

-2



2. New and material evidence has been submitted to reopen the veteran's service connection claim for a left knee disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2006).

3. Residuals of a left knee injury were incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the veteran's claim, the Board has determined that the evidence supports a grant with regard to the veteran's claim to reopen his service connection claim for a left knee disorder, and with regard to his underlying service connection claim. Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the veteran here, and remand for such notice and/development would be an inefficient use of VA time and resources.

II. The Merits of the Claim for Service Connection

The veteran originally claimed service connection for a left knee disorder in June 1980. The RO denied this claim in a September 1980 rating decision, which the veteran did not appeal. That decision became final therefore. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006). The veteran filed a claim to reopen this service connection claim in August 1982, which the RO denied in September 1982. The veteran filed a notice of disagreement against this decision. But, ultimately, the veteran did not file a substantive appeal to the Board. The September 1982 rating decision also became final therefore. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006). In March 1994, the veteran again attempted to reopen his service connection claim for a left knee disorder. But again, in September 1994, the RO

- 3 


denied this claim. As the veteran did not appeal the decision, that decision became final as well. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2006).

Forming the basis to the September 2004 rating decision currently on appeal, the veteran filed a claim to reopen his service connection claim for a knee disorder in May 2004. Before addressing the merits of this claim, the Board must first determine whether new and material evidence has been submitted to reopen the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2005). If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support a claim for service connection. 38 C.F.R. § 3.303(b).

The relevant evidence at the time of the last final rating decision in September 1994 consisted of service medical records showing in-service complaints of knee pain, a lay statement from the veteran's spouse attesting to his disability, private medical records detailing knee surgeries for a left knee disorder between 1976 and 1994, VA examination reports and radiological reports showing degenerative joint disease in the left knee, the transcript of the veteran's August 1983 RO personal hearing, and August 1983 and October 1989 statements from the veteran's private physician.

Based on the foregoing, the RO denied the veteran's claim to reopen his service connection claim in the September 1994 rating decision, which, again, became final. This decision is not subject to revision upon the same factual basis. See 38 U.S.C.A. § 7105(c); see a/so 38 C.F.R. §§ 20.302.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination. Barnett v; Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). Under VA law and regulations, if new and material evidence is presented or secured

-4



with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim. See 38 U.S.C.A. § 5108. When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material." See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 D.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2006). New and material evidence cannot be cumulative or redundant. Id.

The evidence that must be considered in determining whether there is a basis for reopening the veteran's claim is evidence that has been added to the record since the final September 1994 rating decision. Since that decision, the RO has received Social Security Administration records noting the knee disability, records indicating a civilian-employment-related knee injury, a February 1997 VA examination report accompanied by a VA radiology report showing left knee degenerative joint disease, VA treatment records, private treatment records dated between 1976 and 2004, a September 2003 letter from the veteran's private physician describing the veteran's left knee disorder, and another letter from the same physician, dated in September 2005, in which the physician states that, based on his review of the record, he believes that the veteran's in-service left knee problems relate to his current knee disorder.

This is certainly new evidence in the claims file. It has been included in the claims file since the September 1994 rating decision. The Board finds that it is material evidence as well. The evidence relates to the central unestablished fact necessary to substantiate this claim - the new evidence tends to support the veteran's claim that his left knee disorder relates to his service. 38 C.F.R. § 3.156(a). See Hickson v. West, 12 Vet. App. 247, 251 (1999). The Board particularly notes in this analysis

- 5 


the express private medical opinion provided in September 2005 by an orthopedist who had been treating the veteran for the past number of years.

Accordingly, the claim for service connection for the knee disorder is reopened. The Board will now address the veteran's claim for service connection on the merits.

As noted, service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2005). Generally, to establish service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of inservice incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

In this matter, the Board finds that each element of Pond is established by the medical evidence of record.

As to the first Pond element, the record is clear that the veteran currently has a left knee disorder. This is evidenced by private medical records, statements from the veteran's private physician, Social Security Administration disability insurance records, and VA medical records. As no medical evidence counters the diagnoses of a left knee disorder shown in these records, the first element of Pond is established here. Pond, 12 Vet. App. at 346.

As to the second Pond element, the record is clear that the veteran experienced a chronic left knee disorder while in service. See 38 C.F.R. § 3.303(b). Service medical records dated between January 1967 and August 1967 reflect the veteran's complaints of left knee pain, lower extremity numbness, a diagnosis of calcification popliteal fossa on the left knee, and the veteran's assignment to limited duty due to his knee disorder. The left knee disorder was noted in the veteran's discharge

- 6 


report of medical examination, moreover. Based on this evidence, the second element of Pond is established here. Pond, 12 Vet. App. at 346.

As to the third element of Pond, the only medical evidence specifically addressing the issue of medical nexus favors the veteran. In the September 2005 private opinion noted above, the veteran's private physician states that, based on his review of the record, he believes that the veteran's in-service left knee problems relate to his current knee disorder. The Board particularly notes that this physician is a specialist in the area of orthopedics, that he had been a long-term provider to the veteran, and that he based his opinion on a review of the record. Hence, the third Pond element is established here.

As each of the three elements of Pond is established here, the Board finds service connection warranted for residuals of a left knee injury. 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a), Pond, supra.

ORDER

Service connection for residuals of a left knee injury is granted.

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

-7






